DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2007/0115882 to Wentink (hereinafter “Wentink”)) does not disclose, with respect to claim 8, the determining of whether the access point should transmit the second indication of completion of data transmission to the device is based on knowledge of a networking environment: and transmitting the second indication of completion of data transmission to the device, in response to determining that the access point should transmit the second indication of completion of data transmission to the device based on knowledge of the networking environment as claimed.  Rather, Wentink teaches receiving at an access point a first indication of completion of data transmission from a device (in Fig 16 AP receives a final data frame of a TXOP from client), wherein the first indication comprises a value of a parameter indicating at least one of: ‘no response’ and ‘normal response’ ([0048] or Fig. 7, i.e. in STT (symmetric transmit opportunity (TXOP) truncation) system any station that receives a CF end frame 702 … if a CF-end frame 704 is required (corresponding to “normal response”), a determination to be made by a client … If no CF-end frame 704 (also referred to herein as a CF-end response frame) (corresponding to “no response”) is required).  The same reasoning applies to claims 12 and 16 mutatis mutandis.  Accordingly, claims 8-10, 12-14, 16, 17, 21-26 and 28-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414